Name: 97/683/EC: Council Decision of 22 April 1997 approving the Agreement in the form of an exchange of letters between the Community and the ACP States concerning Annex XL to the fourth ACP-EC Convention relating to the Joint Declaration concerning agricultural products referred to in Article 168 (2) (a) (ii)
 Type: Decision
 Subject Matter: agricultural activity;  European construction;  EU finance;  economic geography;  agri-foodstuffs
 Date Published: 1997-10-21

 Avis juridique important|31997D068397/683/EC: Council Decision of 22 April 1997 approving the Agreement in the form of an exchange of letters between the Community and the ACP States concerning Annex XL to the fourth ACP-EC Convention relating to the Joint Declaration concerning agricultural products referred to in Article 168 (2) (a) (ii) Official Journal L 287 , 21/10/1997 P. 0030 - 0030COUNCIL DECISION of 22 April 1997 approving the Agreement in the form of an exchange of letters between the Community and the ACP States concerning Annex XL to the fourth ACP-EC Convention relating to the Joint Declaration concerning agricultural products referred to in Article 168 (2) (a) (ii) (97/683/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Agreement in the form of an exchange of letters between the Community and the ACP States concerning Annex XL to the fourth ACP-EC Convention relating to the Joint Declaration concerning agricultural products referred to in Article 168 (2) (a) (ii) should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters between the Community and the ACP States concerning Annex XL to the fourth ACP-EC Convention relating to the Joint Declaration concerning agricultural products referred to in Article 168 (2) (a) (ii) is hereby approved on behalf of the Community and shall apply with effect from 1 January 1996.The text of the Agreement is attached to this Decision.Article 2 The President of the Council shall notify the ACP States of the Agreement in the form of an exchange of letters on behalf of the European Community.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 22 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN